PER CURIAM.
The Neitlichs appeal the order awarding the condominium association attorney’s fees as the prevailing party. We affirm in all respects but one. We agree with the Neitlichs that it was error to award fees to attorney Perez-Martinez. Perez-Martinez failed to testify at the hearing and is therefore precluded from an award of attorney’s fees. See Quality Holdings of Fla., Inc. v. Selective Invs., IV, LLC, 25 So.3d 34 (Fla. 4th DCA 2009). On remand, the trial court shall issue an amended order which does not include hours billed by Perez-Martinez.

Reversed and remanded.

MAY, C.J., HAZOURI and DAMOORGIAN, JJ., concur.